      Case 5:15-cv-05764-BLF Document 131 Filed 11/08/19 Page 1 of 29




 1   Graham B. LippSmith, SBN 221984
     glippsmith@klwtlaw.com
 2
     Celene Chan Andrews, SBN 260267
 3   candrews@klwtlaw.com
     Jaclyn L. Anderson, SBN 258609
 4   janderson@klwtlaw.com
     Frank A. Perez, SBN 305832
 5   fperez@klwtlaw.com
 6   KASDAN LIPPSMITH WEBER TURNER LLP
     360 East 2nd Street, Suite 300
 7   Los Angeles, California 90012
     Tel: 213-254-4800
 8   Fax: 213-254-4801
 9   Scott J. Thomson, SBN 237052
10   sthomson@kasdancdlaw.com
     KASDAN LIPPSMITH WEBER TURNER LLP
11   100 Pringle Avenue, Suite 700
     Walnut Creek, California 94596
12   Tel: 925-906-9220
     Fax: 925-906-9221
13
     Attorneys for Plaintiff and the Class
14

15
                                 UNITED STATES DISTRICT COURT
16
                              NORTHERN DISTRICT OF CALIFORNIA
17

18   JULIE CORZINE, individually and on behalf   Case No.: 5:15-cv-05764-BLF
19   of all others similarly situated,
                                                 THE CLASS’ NOTICE OF MOTION AND
20                          Plaintiff,           MOTION FOR FINAL APPROVAL OF
                                                 CLASS ACTION SETTLEMENT
21          vs.
22                                               Date: November 22, 2019
     WHIRLPOOL CORPORATION, a Delaware
                                                 Time: 10:00 a.m.
23   corporation; and DOES 1 through 50,
                                                 Dept.: Courtroom 3
     inclusive,
24
                                                 Judge: Hon. Beth Labson Freeman
                            Defendants.
25

26

27

28
     THE CLASS’ NOTICE OF MOTION AND MOTION FOR FINAL APPROVAL OF CLASS
     ACTION SETTLEMENTTHE CLASS’ NOTICE OF MOTION AND MOTION FOR FINAL
                    APPROVAL OF CLASS ACTION SETTLEMENT
         Case 5:15-cv-05764-BLF Document 131 Filed 11/08/19 Page 2 of 29




 1        THE CLASS’ NOTICE OF MOTION AND MOTION FOR FINAL APPROVAL OF

 2                                       CLASS ACTION SETTLEMENT

 3   TO THE COURT, ALL PARTIES AND THEIR COUNSEL:

 4            PLEASE TAKE NOTICE THAT, on November 22, 2019, at 10:00 a.m. in Courtroom 3

 5   of the United States District Court for the Northern District of California, located at 280 South

 6   First Street, 5th Floor, San Jose, CA 95113, before the Honorable Beth Labson Freeman, and

 7   pursuant to Federal Rule of Civil Procedure 23, Plaintiff Julie Corzine (“Plaintiff”), on behalf of

 8   herself and the Settlement Class, will and hereby does make this motion (“Motion”) for an
 9   Order Granting Final Approval of Settlement with Defendant Whirlpool Corporation
10   (“Settlement”), 1 which the Court preliminarily approved on August 21, 2019. The Class
11   respectfully requests that the Court grant this Motion along with the previously filed and

12   pending Motion for Attorney Fees, Costs Reimbursement, and Incentive Award (Dkt. 129). The

13   only other party, Defendant Whirlpool Corporation (“Whirlpool”) does not oppose these

14   motions.

15            This Motion is based on the accompanying Memorandum of Points and Authorities, the

16   Declarations of Graham B. LippSmith, Denise Earle, and Jason Bass filed in support of the

17   Motion, the [Proposed] Final Order Approving Class Settlement, the [Proposed] Judgment, the

18   papers filed in support of the Class’ Motion for Attorney Fees, Costs Reimbursement, and

19   Incentive Award, the pleadings, records, papers, and documents on file herein and such other

20   and further oral and documentary evidence as may be presented at the time of the hearing on

21   this matter. The Class respectfully request that the Court grant the Motion in its entirety.

22

23   Dated: November 8, 2019                      KASDAN LIPPSMITH WEBER TURNER LLP

24
                                                  By:       /s/ Graham B. LippSmith
25                                                         Kenneth S. Kasdan
26                                                         Graham B. LippSmith

27   1
      Capitalized terms not otherwise defined in this Motion shall have the definitions ascribed to them in the First
     Amended Settlement Agreement and Release of Claims attached as Exhibit A to the Supplemental Declaration
28   of Graham B. LippSmith (Dkt. 125-1).
                                           2
           THE CLASS’ NOTICE OF MOTION AND MOTION FOR FINAL APPROVAL OF CLASS
                                   ACTION SETTLEMENT
     Case 5:15-cv-05764-BLF Document 131 Filed 11/08/19 Page 3 of 29




                                       Celene Chan Andrews
 1                                     Jaclyn L. Anderson
 2                                     Frank A. Perez

 3                                     Attorneys for Plaintiff and the Class

 4

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                       3
       THE CLASS’ NOTICE OF MOTION AND MOTION FOR FINAL APPROVAL OF CLASS
                               ACTION SETTLEMENT
      Case 5:15-cv-05764-BLF Document 131 Filed 11/08/19 Page 4 of 29




 1                                                  TABLE OF CONTENTS

 2                                                                                                                                Page
 3   I.       INTRODUCTION ........................................................................................................ 1
 4
     II.      BACKGROUND .......................................................................................................... 2
 5
     III.     SETTLEMENT TERMS .............................................................................................. 6
 6
              A.        Benefits for Past Freezing Events ..................................................................... 7
 7

 8            B.        Reimbursement of Out-of-Pocket Expenses ..................................................... 8

 9            C.        Reduction for Previous Compensation by Whirlpool ....................................... 8
10
              D.        Benefits for Future Freezing Events ................................................................. 9
11
     IV.      THE CLASS RESPONSE IS IN FAVOR OF THE SETTLEMENT .......................... 9
12

13            A.        The Administrator Received More Than 18,000 Claims to Date ..................... 9

14            B.        The 18 Objections Should Be Overruled ........................................................ 10

15                      1.        Settlement Benefits Are Substantial Even Though They Are Limited to
16                                Freezing Events Occurring within Five Years of Purchase. ............... 11
17
                        2.        A Fair and Sizeable Settlement Should Not Be Set Aside Because It
18
                                  Does Not Fully Compensate Every Loss By Every Class Member. .. 12
19
                        3.        Reimbursing Class Members Previously Compensated By Extended
20
                                  Warranties Would Result in a Windfall for Them. ............................. 14
21

22                      4.        The Remaining Objections Should Be Overruled. ............................. 14

23            C.        Nobody Opposed or Objected to the Requested Attorney Fees, Costs
24                      Reimbursement, or Incentive Award .............................................................. 16
25   V.       GRANTING FINAL APPROVAL IS APPROPRIATE ............................................ 16
26
              A.        Legal Standards ............................................................................................... 16
27
              B.        The Court Should Grant Final Approval of the Settlement ............................ 17
28
                                             i
            THE CLASS’ NOTICE OF MOTION AND MOTION FOR FINAL APPROVAL OF CLASS
                                    ACTION SETTLEMENT
     Case 5:15-cv-05764-BLF Document 131 Filed 11/08/19 Page 5 of 29




 1                     1.         The Strength of Plaintiff’s Case and Risk, Expense, Complexity, and

 2                                Likely Duration of Further Litigation ................................................. 17

 3                     2.         The Risk of Maintaining Class Action Status Through Trial ............. 17
 4
                       3.         The Amount Offered in Settlement..................................................... 18
 5
                       4.         The Extent of Discovery Completed and the Stage of the
 6
                                  Proceedings ......................................................................................... 18
 7

 8                     5.         The Experience and Views of Counsel ............................................... 19

 9                     6.         The Presence of a Governmental Participant ...................................... 20
10
                       7.         The Reaction of the Class to the Settlement ....................................... 20
11
     VI.     CONCLUSION ........................................................................................................... 21
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           ii
           THE CLASS’ NOTICE OF MOTION AND MOTION FOR FINAL APPROVAL OF CLASS
                                   ACTION SETTLEMENT
      Case 5:15-cv-05764-BLF Document 131 Filed 11/08/19 Page 6 of 29




 1                                           TABLE OF AUTHORITIES

 2                                                                                                                 Page(s)

 3   Cases

 4   Chambers v. Whirlpool Corp., 214 F. Supp. 3d 877 (C.D. Cal. 2016)................................... 17

 5   Chambers, et al. v. Whirlpool, No. 17-cv-01664-JSW (2017) ................................................. 3

 6   Churchill Vill., L.L.C. v. GE, 361 F.3d 566 (9th Cir. 2004) ................................................... 10

 7   Create-A-Card, Inc. v. Intuit, Inc., 2009 U.S. Dist. LEXIS 93989 (N.D. Cal. 2009)............. 10

 8   Eisen v. Porsche Cars N. Am., Inc.,
 9     2014 U.S. Dist. LEXIS 14301 (C.D. Cal. Jan. 30, 2014) ........................................ 11, 12, 14
10   Gardner v. GC Servs., LP, 2012 U.S. Dist. LEXIS 47034 (S.D. Cal. 2012).......................... 17
11   Garner v. State Farm Mut. Auto. Ins. Co.,
12     2010 U.S. Dist. LEXIS 49477 (N.D. Cal. Apr. 22, 2010) ................................................... 10
13   Garner v. State Farm Mut. Auto. Ins. Co.,
14     2010 U.S. Dist. LEXIS 49477 (N.D. Cal. April 22, 2010) .................................................. 21
15   Hanlon v. Chrysler Corp., 150 F.3d 1011 (9th Cir. 1998) ............................................... 11, 13
16   Henderson v. Volvo Cars of N. Am. LLC,
17     2013 U.S. Dist. LEXIS 46291 (D.N.J. Mar. 22, 2013) ........................................................ 11
18   Hendricks v. StarKist Co., 2016 U.S. Dist. LEXIS 134872 (N.D. Cal. Sept. 29, 2016) ........ 12

19   Hyundai and Kia Fuel Economy Litigation, 881 F.3d 679 (9th Cir. Jan. 23, 2018)................. 3

20   In re MagSafe Apple Power Adapter Litig.,

21     2015 U.S. Dist. LEXIS 11353 (N.D. Cal. 2015) ................................................................. 10

22   In re Omnivision Techs., 559 F. Supp. 2d 1036 (N.D. Cal. 2008).................................... 10, 20

23   Iorio v. Allianz Life Ins. Co. of N. Am., Inc.,

24     2011 U.S. Dist. LEXIS 21824 (S.D. Cal. 2011) .................................................................. 20

25   Kacsuto v. Lenovo (United States) Inc., 2014 U.S. Dist. LEXIS 174510 (C.D. Cal. 2014) ... 13

26   Ko v. Natura Pet Products, Inc.,

27     2012 U.S. Dist. LEXIS 128615 (N.D. Cal. Sept. 10, 2012) ................................................ 10

28   Mazza v. Am. Honda Motor Co., 666 F.3d 581 (9th Cir. 2012) ....................................... 17, 18
                                         iii
         THE CLASS’ NOTICE OF MOTION AND MOTION FOR FINAL APPROVAL OF CLASS
                                 ACTION SETTLEMENT
      Case 5:15-cv-05764-BLF Document 131 Filed 11/08/19 Page 7 of 29




 1                                         TABLE OF AUTHORITIES (Continued)

 2                                                                                                                                    Page(s)

 3

 4   Mendoza v. Hyundai Motor Co., 2017 U.S. Dist. LEXIS 9129 (N.D. Cal. 2017)...... 12, 14, 15

 5   Nat’l Rural Telecomms. Coop. v. DIRECTV, Inc., 221 F.R.D. 523 (C.D. Cal. 2004)............ 19

 6   Officers for Justice v. Civil Service Com., 688 F.2d 615 (9th Cir. 1982) ............................... 13

 7   Petrovic v. Amoco Oil Corp., 200 F.3d 1140 (8th Cir. 1999)................................................. 11

 8   Sadowska v. Volkswagen Group of Am., Inc.,
 9     2013 U.S. Dist. LEXIS 188582 (C.D. Cal. Sept. 25, 2013)............................... 11, 14, 16, 17
10   United States v. State of Oregon, 913 F.2d 576 (9th Cir. 1990) ............................................. 10
11   Zakskorn v. Am. Honda Motor Co., 2015 U.S. Dist. LEXIS 74550 (E.D. Cal. 2015) ........... 10
12

13   Statutes
14   28 U.S.C. § 1715 ..................................................................................................................... 20
15   Fed. R. Civ. P. 23(e)(2) ............................................................................................................. 2
16

17

18

19

20

21

22

23

24

25

26

27

28
                                          iv
          THE CLASS’ NOTICE OF MOTION AND MOTION FOR FINAL APPROVAL OF CLASS
                                  ACTION SETTLEMENT
      Case 5:15-cv-05764-BLF Document 131 Filed 11/08/19 Page 8 of 29




 1                            MEMORANDUM OF POINTS AND AUTHORITIES

 2   I.     INTRODUCTION

 3          The Court granted preliminary approval of the Settlement, which essentially creates a

 4   very lengthy extended warranty program for parts and labor to remedy defective refrigerator

 5   drain tubes. If granted final approval, the Settlement requires Whirlpool to pay uncapped sums

 6   to Class Members for labor reimbursements not exceeding $150 per unit and, for qualifying

 7   Future Freezing Events, to pay labor and parts costs through 2026.

 8          Following preliminary approval, the Settlement Administrator disseminated notice to the
 9   Class in accordance with the Notice Plan and the Court’s Order Granting the Stipulated Request
10   to Modify Notice Plan (Dkt. 128). This comprehensive Notice Plan included direct notice by
11   mail or email to more than 1.2 million Class Members, publication notice in People magazine, a
12   targeted internet banner campaign, and a case-dedicated settlement website—all of which
13   ensured a reach of 71.99% and an approximate average reach frequency of 2.99 times each.
14          After years of contested litigation, important Ninth Circuit jurisprudence on nationwide
15   class action settlements, and significant contingent risk over those years, this Settlement would
16   provide Class Members compensation for past labor and parts, as well as comprehensive
17   protection for future covered failures in the Whirlpool drain tube. Applying the updated analysis
18   by Class Counsel’s expert economist and C.P.A., Jason Bass, the floor Settlement value, taking

19   into account the present day fair market value of the extended warranty program conferred to all

20   Class Members upon final approval, the Notice Plan costs, attorney fees, attorney costs

21   reimbursement, and Service Award, totals $15,866,833. Measuring the Settlement value by

22   instead applying Mr. Bass’ analysis of Whirlpool’s anticipated payout based on claims to date

23   and adding in the Notice Plan costs, attorney fees, attorney costs reimbursement, and Service

24   Award, the Settlement value is $20,743,778.

25          Not only does the Settlement provide substantial benefits, but the Class’ response to the

26   Settlement has been overwhelmingly positive. The Settlement website has been visited nearly

27   500,000 times, and more than 18,000 claim forms have been submitted so far. In contrast to this

28   substantial activity showing interest in and support for the Settlement, merely 18 Class
                                          1
          THE CLASS’ NOTICE OF MOTION AND MOTION FOR FINAL APPROVAL OF CLASS
                                  ACTION SETTLEMENT
      Case 5:15-cv-05764-BLF Document 131 Filed 11/08/19 Page 9 of 29




 1   Members objected, and only 199 Class Members excluded themselves from the Settlement.

 2   Notably, none of the objectors challenged the attorney fees, costs reimbursement, or Service

 3   Award the Settlement provides. Because the claims filing deadline for Past Freezing Events is

 4   not until the end of January 2020, and because the Settlement will provide benefits for Class

 5   Members with Future Freezing Events through 2026, the Settling Parties anticipate tens of

 6   thousands more claims through the lengthy benefit period.

 7           There is no doubt the Settlement confers substantial benefits to the Class that it might

 8   not have otherwise obtained if it faced continued litigation. The higher than anticipated level of
 9   early claims activity, very small number of objectors, and very small number of exclusions after
10   execution of the robust Notice Plan demonstrates that the Class overwhelmingly supports
11   approval of the Settlement. Moreover, the lack of any opposition or objection to the attorney
12   fees, costs reimbursement, and Service Award the Class seeks further bolsters its final approval.
13           Since the Settlement is more than “fair, reasonable, and adequate,” the Class respectfully
14   requests that the Court grant its final approval. Fed. R. Civ. P. 23(e)(2). The Class also
15   respectfully requests that the Court award it the maximum amount of attorney fees, costs
16   reimbursement, and Service Award provided in the Settlement, now updated to be (1)
17   $1,823,394.75 in attorney fees to Class Counsel; (2) $26,605.25 in costs reimbursements to
18   Class Counsel; and (3) $5,000 to the Class Representative.

19

20   II.     BACKGROUND

21           The Lawsuit

22           On November 13, 2015, Plaintiff filed this class action in Santa Clara Superior Court

23   on behalf of a class of California consumers (“Lawsuit”). The Lawsuit alleges a key defect in

24   certain Whirlpool-manufactured refrigerators; namely, that the Drain Tubes tend to become

25   blocked with ice, overflow with water, and, in certain cases, leak from the bottom of

26   refrigerators. Whirlpool designed, intended, and warranted the Drain Tubes to channel

27   defrosted water from the freezer into a drain pan at the base of Class Refrigerators as part of

28   the daily defrost cycle. Drain Tubes feature a rubber grommet component resembling a
                                           2
           THE CLASS’ NOTICE OF MOTION AND MOTION FOR FINAL APPROVAL OF CLASS
                                   ACTION SETTLEMENT
     Case 5:15-cv-05764-BLF Document 131 Filed 11/08/19 Page 10 of 29




 1   duckbill that is prone to clogging with debris, which dams the flow of defrosted water from the

 2   freezer. Trapped water then freezes, forming a solid plug of ice. Over time, large quantities of

 3   water and ice accumulate, eventually resulting in water leaking out of the freezer, into the

 4   refrigerator compartment, and, at times, onto the ground near the refrigerator.

 5          Settling Parties diligently litigated this case for over three and a half years. Such efforts

 6   include initial removal of the matter to federal court, three rounds of motions to dismiss, relation

 7   of a 2017-filed case, Chambers, et al. v. Whirlpool, No. 17-cv-01664-JSW, and both formal and

 8   informal discovery exchanges. The parties and their counsel participated in two private
 9   mediations before two retired justices serving as mediators, followed by months of exchanging
10   drafts of final settlement terms, notice documents, and claims administration documents.
11          Preliminary Approval of the Settlement

12          The Settling Parties reached final agreement in May 2018, and the Court stayed

13   proceedings pending the Ninth Circuit’s en banc review of its decision in In re Hyundai and Kia

14   Fuel Economy Litigation, 881 F.3d 679 (9th Cir. Jan. 23, 2018) regarding the appropriate

15   choice-of-law analysis as part of preliminary approval of a nationwide class settlement of

16   consumer protection claims. See Dkt. 100. On June 6, 2019, the Ninth Circuit decided and

17   published its en banc opinion. Accordingly, Plaintiff filed her Motion for Order Granting

18   Preliminary Approval of Settlement, Certifying Provisional Settlement Class, Appointing

19   Settlement Class Counsel, Setting Hearing on Final Approval of Settlement, and Directing

20   Notice to the Class on July 8, 2019 (Dkt. 113). Whirlpool filed its Memorandum in Support of

21   Joint Motion for Preliminary Approval of Class Action Settlement on July 25, 2019. (Dkt. 122).

22          On August 14, 2019, the Settling Parties provided Notice of Amendments to Class

23   Action Settlement Agreement and Release of Claims. (Dkt. 123). The principal reason for the

24   amendments was Whirlpool’s determining that an additional 472,502 refrigerator freezer

25   models should be included in the settlement inventory, expanding the settlement benefits to

26   more refrigerator owners, for a total number of 2,177,502 refrigerator freezer units covered by

27   the Settlement. Supplemental Brief in Support of Joint Mot. for Preliminary Approval of Class

28   Action Settlement, Dkt. 125 at pp. 2-3. The Court held the hearing on Plaintiff’s Motion for
                                        3
        THE CLASS’ NOTICE OF MOTION AND MOTION FOR FINAL APPROVAL OF CLASS
                                ACTION SETTLEMENT
     Case 5:15-cv-05764-BLF Document 131 Filed 11/08/19 Page 11 of 29




 1   Preliminary Approval on August 15, 2019, granting preliminary approval contingent upon

 2   supplemental briefing regarding the amendments to the Settlement Agreement, including any

 3   impact on the Notice Plan. Plaintiff filed the Supplemental Brief in Support of Joint Motion for

 4   Preliminary Approval of Class Action Settlement on August 20, 2019 (Dkt. 125), and the Court

 5   entered its Order Granting Preliminary Approval of Class Action Settlement (“Preliminary

 6   Approval Order,” Dkt. 126) on August 21, 2019.

 7          The Order Granting Preliminary Approval made the following rulings, among others: (1)

 8   that the Class should be preliminarily certified for settlement purposes only; (2) that Plaintiff
 9   Julie Corzine be appointed Class Representative for the Settlement Class; (3) that Graham B.
10   LippSmith and Jaclyn L. Anderson of the law firm Kasdan LippSmith Weber Turner LLP be
11   appointed Class Counsel for the Settlement Class; (4) that the Settlement terms are preliminarily
12   approved as fair, reasonable, and adequate; (5) that the proposed Notice Plan be implemented in
13   accordance with the terms of the Settlement Agreement, including approval of the proposed
14   Summary Notice, FAQ, Publication Notice, and Claim Form; (6) and setting procedures for
15   final approval of the Settlement and Class Counsel’s separate motion for an order approving
16   attorney fees, litigation expenses, and proposed Service Award to the Class Representative.
17          Plaintiff filed the Class’ Motion for Attorney Fees, Costs Reimbursement, and Incentive
18   Award on September 4, 2019. (Dkt. 129). With costs amounts updated since this filing, the

19   Class seeks an award of $1,823,394.75 in attorney fees, $26,605.25 in costs reimbursements to

20   Class Counsel, and a $5,000 Service Award to Plaintiff Corzine as the Class Representative. See

21   Declaration of Graham B. LippSmith in Support of Class’ Motion for Final Approval of

22   Settlement and Class’ Motion for Attorney Fees, Costs Reimbursement, and Incentive Award

23   (“LippSmith Dec.”), ¶¶ 14, 16, 18. With the total Settlement value now also including the

24   Notice Plan and administration costs, the percentage of recovery range has decreased from

25   earlier estimates to now be between 8.8% and 11.5% of the Settlement’s total value. LippSmith

26   Dec. ¶ 15.

27          Implementing the Notice Plan

28          Since the Court made its Preliminary Approval Order, Class Counsel and Whirlpool
                                        4
        THE CLASS’ NOTICE OF MOTION AND MOTION FOR FINAL APPROVAL OF CLASS
                                ACTION SETTLEMENT
     Case 5:15-cv-05764-BLF Document 131 Filed 11/08/19 Page 12 of 29




 1   have worked with the Settlement Administrator to help ensure a smooth implementation of the

 2   Notice Plan and claims process.

 3           A toll-free telephone line dedicated to this case was established on September 4, 2019.

 4   9/9/19 Declaration of Settlement Administrator (“9/9/19 Admin. Dec.”), Dkt. 130-1, ¶ 13. The

 5   line provides Class Members with answers to frequently asked questions, gives the option of

 6   requesting a Claim Form, and provides information about filing claims as well as important

 7   dates and deadlines for the Settlement. 9/9/19 Admin. Dec., ¶ 13.

 8           On September 5, 2019, the Settlement Website (www.FreezerSettlement.com) was
 9   established, providing “general information about the Settlement, including answers to

10   frequently asked questions, important dates and deadlines pertinent to this matter, and copies of

11   important documents.” Id. at ¶ 10. The Administrator established the online claim filing portal

12   that same day, enabling Class Members to complete and submit Claim Forms through the

13   Settlement Website. Id. at ¶ 11.

14           On September 5, 2019, 544,449 Email Notices were sent to Class Members for whom an

15   email address was available, and Mailed Notice was sent to 543,714 Class Members for whom

16   an email address was not available but for whom there was a postal address. Id. at ¶ 6. For the

17   111,799 Email Notices returned as undeliverable, the Administrator sent Mailed Notices. 9/9/19

18   Admin. Dec., ¶ 7; 11/8/19 Supplemental Declaration of Settlement Administrator (“11/8/19

19   Supp. Admin. Dec.”) ¶ 3. As of November 6, 2019, the Settlement Administrator received 6,904

20   Mailed Notices returned with forwarding addresses, and those Mailed Notices were forwarded

21   to the updated addresses. Supp. Admin. Dec. ¶ 3. Also as of November 6, 2019, 88,814 Mailed

22   Notices were returned to the Settlement Administrator without forwarding address information,

23   and Mailed Notices were re-mailed to 47,345 updated addresses identified through address

24   verification searches. Id. ¶ 3.

25           On September 6, 2019, the Settlement Administrator caused the Publication Notice to be

26   published in People magazine. 9/9/19 Admin. Dec., ¶ 8. Also on September 6, 2019, the

27   Administrator implemented the internet media notice campaign, consisting of internet banner

28   notices delivered through both desktop and mobile platforms targeted to people most likely to
                                         5
         THE CLASS’ NOTICE OF MOTION AND MOTION FOR FINAL APPROVAL OF CLASS
                                 ACTION SETTLEMENT
     Case 5:15-cv-05764-BLF Document 131 Filed 11/08/19 Page 13 of 29




 1   be Class Members. Id. at ¶ 9. Combining the direct notice and consumer publication notice

 2   programs, “there was an approximate reach of 71.99% and an approximate average frequency of

 3   2.99 times each.” 11/8/19 Supp. Admin. Dec., ¶ 4.

 4            Class’ Response to the Settlement

 5            There is significant interest and participation in the Settlement. As of November 6, 2019,

 6   the toll-free number received approximately 12,718 calls, totaling 65,593 minutes. 11/8/19

 7   Supp. Admin Dec., ¶ 6. The Settlement Website has had 464,961 page views and 318,354

 8   sessions, “which represents the number of individual sessions initiated by all users on the
 9   website.” Id. at ¶ 5.
10            The deadline for Class Members to exclude themselves from the Settlement or object to
11   the Settlement was October 21, 2019. Preliminary Approval Order § IV.B. As of November 6,
12   2019, the Administrator had received 199 timely requests for exclusion and had received, or
13   been made aware of, 18 objections. Id. at ¶¶ 8, 9. Together, the objections and exclusions
14   amount to just 0.01 percent of Class Refrigerators.
15            In addition, a total of 18,371 Claim Forms were received as of November 6, 2019. Id. at
16   ¶ 10. The Administrator has yet to engage in de-duplication efforts for Claim Forms and has not
17   yet adjudicated the validity of the Claim Forms submitted. Id.
18   III.     SETTLEMENT TERMS

19            The Settlement ensures that consumers who received replacement parts but were not

20   reimbursed for labor have the opportunity to recoup that cost, and the majority of Class

21   Refrigerator owners can replace defective Drain Tubes without paying for this problematic

22   component, offering what is essentially an extended warranty program for more than 2.1 million

23   potential Class Members.

24            Prior to this Lawsuit, Whirlpool had a voluntary Special Project whereby it covered $15

25   replacement parts for certain Class Refrigerators that experienced a Freezing Event within five

26   years of purchase as reported to Whirlpool by a Service Technician. This Special Project applied

27   to 1,705,000 Class Refrigerators and provided replacement parts beyond the limited one-year

28   warranty for certain Class Refrigerators, but it did not compensate most consumers for labor costs
                                            6
            THE CLASS’ NOTICE OF MOTION AND MOTION FOR FINAL APPROVAL OF CLASS
                                    ACTION SETTLEMENT
     Case 5:15-cv-05764-BLF Document 131 Filed 11/08/19 Page 14 of 29




 1   associated with repairing or replacing their Drain Tubes, and Whirlpool was free to cancel the

 2   Special Project whenever it pleased.

 3          The Settlement ensures the Special Project remains ongoing for multiple years going

 4   forward and expands its scope to include reimbursement for labor costs and an additional

 5   472,502 Class Refrigerators. See 8/20/19 Supplemental Graham B. LippSmith Declaration (Dkt.

 6   125-1) (“8/20/19 Supp. LippSmith Dec.”) ¶¶ 2-3, 7-8. The Amended Settlement Agreement lists

 7   the model numbers of the refrigerators subject to the Settlement in two groups: Group A and

 8   Group B. Group A consists of the refrigerator models manufactured between 2009 and 2013 and
 9   which were originally listed as subject to the Settlement and which were already eligible for
10   some redress as part of Whirlpool’s Special Project. Class Members with refrigerator models in
11   Group A will be eligible for benefits through December 31, 2021. Group B consists of
12   refrigerator models recently added to the Settlement and manufactured between 2011 and 2018.
13   Group B Class Refrigerators will now be eligible for replacement parts and labor costs as part of
14   Whirlpool’s Special Project through December 31, 2026. Id. at ¶ 7.
15          A.      Benefits for Past Freezing Events

16          Class Members who experience a Freezing Event prior to the Notice Date of September

17   5, 2019 must submit a completed Claim Form within 154 days of the Preliminary Approval

18   Order, or by January 22, 2020, with:

19          •    Class Membership. A valid Class Refrigerator model and serial number

20               combination.

21          •    Proof of Purchase. Documentary proof of date of purchase, e.g., purchase receipts,

22               entries on credit card statements, and warranty registrations. If no such proof is

23               available, then the claimant shall provide a claim-form declaration, under oath, that

24               the claimant cannot locate sufficient documentary proof. Whirlpool will then attempt

25               to determine the date of purchase by searching its own product registration data for

26               claimants who provide this declaration.

27          •    Freezing Event. Documentary proof that claimant experienced a Freezing Event,

28               e.g., service tickets, service estimates, and service receipts. If no such proof is
                                        7
        THE CLASS’ NOTICE OF MOTION AND MOTION FOR FINAL APPROVAL OF CLASS
                                ACTION SETTLEMENT
     Case 5:15-cv-05764-BLF Document 131 Filed 11/08/19 Page 15 of 29




 1               available, claimant shall provide a claim-form declaration, under oath, attesting that

 2               claimant experienced a Freezing Event within five years after purchase.

 3          •    Paid Qualifying Repair. Documentary proof that the claimant paid for repair of a

 4               Class Refrigerator necessitated by a Freezing Event and consisting of the

 5               replacement of a duckbill drain tube with the installation of a P-trap part (Whirlpool

 6               Part No. W10619951) by a Service Technician within five years after purchase, e.g.,

 7               service tickets, service receipts, copies of checks, and entries from credit card

 8               statements. If no such proof is available, the Settlement Administrator will analyze
 9               Whirlpool’s warranty claims data to attempt to determine whether a Qualifying
10               Repair was made (e.g., if replacement P-trap part was provided or cost of
11               replacement part reimbursed).
12          If a Class Member does not provide sufficient documentary proof or equivalent,

13   pursuant to the Settlement terms summarized above, that person will not be entitled to

14   compensation.

15          B.       Reimbursement of Out-of-Pocket Expenses

16          Class Members satisfying the above requirements may receive up to $150

17   reimbursement for Paid Qualified Repairs incurred within five years of the Refrigerator

18   purchase as follows:

19          •    1 – 3 Years After Purchase. 100% Reimbursement for Paid Qualified Repairs.

20          •    Year 4 After Purchase. 100% reimbursement for parts and 65% reimbursement for

21               labor costs of Paid Qualified Repairs.

22          •    Year 5 After Purchase. 100% reimbursement for parts and 50% reimbursement for

23               labor costs of Paid Qualified Repairs.

24          C.       Reduction for Previous Compensation by Whirlpool

25          A Class Member’s compensation will be reduced if s/he previously received any form of

26   compensation for the Freezing Event from Whirlpool such as those listed below. Depending on

27   the form of compensation, such claimants’ compensation will be reduced as follows by the:

28          •    amount of any policy-adjust cash payment, cash refund, or other cash payment;
                                        8
        THE CLASS’ NOTICE OF MOTION AND MOTION FOR FINAL APPROVAL OF CLASS
                                ACTION SETTLEMENT
     Case 5:15-cv-05764-BLF Document 131 Filed 11/08/19 Page 16 of 29




 1           •    specified dollar amount of any specified dollar-discount deducted from the price of

 2                any new refrigerator;

 3           •    dollar amount determined by applying the specified percentage to the regular, then-

 4                prevailing price of the new refrigerator for any specified percentage-discount

 5                deducted from the price of any new refrigerator; and

 6           •    dollar amount specified on any coupon given and redeemed toward purchase of a

 7                new refrigerator.

 8           D.      Benefits for Future Freezing Events
 9           Generally, Class Members who experience a Freezing Event on or after the Notice Date

10   are entitled to the same benefits available to claimants for Past Freezing Events. Such claimants

11   will be directed to contact Whirlpool through a dedicated toll-free number no later than 90 days

12   after first experiencing a Freezing Event to report it and request repair service. Whirlpool will

13   schedule service with a Service Technician and pay parts and labor costs to repair the Freezing

14   Event per the schedule described in § III.B supra. Any claimant who fails to notify Whirlpool of

15   the Freezing Event via the toll-free number or fails to do so within 90 days of the Freezing

16   Event will not be entitled to compensation. Class Members making claims for Future Freezing

17   Events must submit the same documentary proof of qualifying Class Refrigerator and purchase

18   date, or declaration of inability to provide such proof to prompt a search of Whirlpool’s product

19   registration database, as Class Members who are making claims for Past Freezing Events.

20   IV.     THE CLASS RESPONSE IS IN FAVOR OF THE SETTLEMENT

21           A.      The Administrator Received More Than 18,000 Claims to Date

22           At less than half way through the claims process for past freezing events occurring

23   before the Notice Date of September 5, 2019, 18,371 Claim Forms have been received. 11/8/19

24   Supp. Admin. Dec., ¶ 10. The deadline to submit claims for past freezing events is January 22,

25   2020, so Class Members have more than an additional two months in which to submit claims for

26   Past Freezing Events. In addition, the claims period will continue through 2026 for Future

27   Freezing Events. The Class’ expert economist, Jason Bass, has taken the claims rate provided to

28   him as of November 3, 2019 and averaged the weekly response rate, including the average
                                           9
           THE CLASS’ NOTICE OF MOTION AND MOTION FOR FINAL APPROVAL OF CLASS
                                   ACTION SETTLEMENT
     Case 5:15-cv-05764-BLF Document 131 Filed 11/08/19 Page 17 of 29




 1   decline in submissions, and determined that an additional 20,618 claim forms can be expected.

 2   Declaration of Jason Bass in Support of Motion for Final Approval (“Bass Dec.”) ¶ 4. All

 3   totaled, 38,700 claims are expected by the deadline to submit claims for Freezing Events

 4   occurring prior to the Notice Date. This substantial participation in the Settlement demonstrates

 5   that the Class is overall in favor of the Settlement, which is a factor in support of final approval.

 6          B.      The 18 Objections Should Be Overruled

 7          “In determining final approval of a class action settlement, the court considers

 8   whether there are any objections to the proposed settlement and, if so, the nature of those
 9   objections. The fact that there is some opposition does not necessitate disapproval of the
10   settlement; rather, the court must evaluate whether the objections indicate the settlement is
11   fundamentally unfair, inadequate, or unreasonable.” Zakskorn v. Am. Honda Motor Co., 2015
12   U.S. Dist. LEXIS 74550, at *11 (E.D. Cal. 2015), citing Ko v. Natura Pet Products, Inc.,
13   2012 U.S. Dist. LEXIS 128615, at *6 (N.D. Cal. Sept. 10, 2012). “An objector to a proposed
14   settlement agreement bears the burden of proving any assertions they raise challenging the
15   reasonableness of a class action settlement.” In re MagSafe Apple Power Adapter Litig., 2015
16   U.S. Dist. LEXIS 11353, at *10 (N.D. Cal. 2015), citing United States v. State of Oregon,
17   913 F.2d 576, 581 (9th Cir. 1990).
18          “It is established that the absence of a large number of objections to a proposed class

19   action settlement raises a strong presumption that the terms of a proposed class settlement

20   action are favorable to the class members.” In re Omnivision Techs., 559 F. Supp. 2d 1036,

21   1043 (N.D. Cal. 2008) (internal quotation marks omitted). Where just a few class members

22   object, the “Court ‘may appropriately infer that a class settlement is fair, adequate, and

23   reasonable…’” Garner v. State Farm Mut. Auto. Ins. Co., 2010 U.S. Dist. LEXIS 49477, at *38

24   (N.D. Cal. Apr. 22, 2010), quoting Create-A-Card, Inc. v. Intuit, Inc., 2009 U.S. Dist. LEXIS

25   93989, at *15 (N.D. Cal. 2009); see also, e.g., Churchill Vill., L.L.C. v. GE, 361 F.3d 566, 577

26   (9th Cir. 2004) (settlement affirmed where 90,000 notices sent and 45 objections received).

27   Where, as here, the Settlement provides an opt-out remedy, it “is sufficient to protect class

28   members who are unhappy with the negotiated class action settlement terms.” Eisen v. Porsche
                                        10
        THE CLASS’ NOTICE OF MOTION AND MOTION FOR FINAL APPROVAL OF CLASS
                                ACTION SETTLEMENT
     Case 5:15-cv-05764-BLF Document 131 Filed 11/08/19 Page 18 of 29




 1   Cars N. Am., Inc., 2014 U.S. Dist. LEXIS 14301, at *20 (C.D. Cal. Jan. 30, 2014)

 2           A total of 18 objections have been received, the vast majority of which fall into one of

 3   the following categories: (1) objecting that the Settlement provides benefits only for freezing

 4   events occurring up to five years from the date of purchase; (2) objecting to a lack of

 5   reimbursement for purchases of extended warranty coverage; and (3) objecting that the

 6   Settlement provides insufficient compensation. See Supp. Admin. Dec., Ex. B. No objector filed

 7   a Notice of Intent to Appear, which is required by the Notice Plan, and none of the objectors

 8   appears to be represented by counsel. LippSmith Dec. ¶ 7.
 9                  1.      Settlement Benefits Are Substantial Even Though They Are Limited
10                          to Freezing Events Occurring within Five Years of Purchase.
11           “The Ninth Circuit rejected the contention that a settlement is not fair if it ‘could
12   have been better.’ ‘Settlement is the offspring of compromise; the question [the Court]
13   address[es] is not whether the final product could be prettier, smarter or snazzier, but whether
14   it is fair, adequate and free from collusion.’” Sadowska v. Volkswagen Group of Am., Inc.,
15   2013 U.S. Dist. LEXIS 188582, at *15-16 (C.D. Cal. Sept. 25, 2013), quoting Hanlon v.
16   Chrysler Corp., 150 F.3d 1011, 1027 (9th Cir. 1998). In addition, contentions that all
17   members of a class should receive the same or full reimbursement benefits “fail to consider
18   that a settlement is a compromise of disputed claims.” Eisen, 2014 U.S. Dist. LEXIS at *16-

19   17, citing, e.g., Petrovic v. Amoco Oil Corp., 200 F.3d 1140, 1146 (8th Cir. 1999) (“[A]lmost

20   every settlement will involve different awards for various class members.”); Henderson v.

21   Volvo Cars of N. Am. LLC, 2013 U.S. Dist. LEXIS 46291 (D.N.J. Mar. 22, 2013) (overruling

22   objections requesting full reimbursement for transmission replacement costs where class

23   settlement provided either 50% or 25% to certified pre-owned and used vehicle owners). “It

24   is appropriate for the settling parties to balance and evaluate settlement terms based on their

25   reasonable view of the issues in the case and ‘there is no rule that settlements must benefit all

26   class members equally.’” Eisen, 2014 U.S. Dist. LEXIS at *17, quoting Petrovic, 200 F.3d at

27   1152.

28
                                        11
        THE CLASS’ NOTICE OF MOTION AND MOTION FOR FINAL APPROVAL OF CLASS
                                ACTION SETTLEMENT
     Case 5:15-cv-05764-BLF Document 131 Filed 11/08/19 Page 19 of 29




 1          Nine of the 18 objectors are dissatisfied because their refrigerators are beyond the

 2   five-year eligibility requirement for Settlement Benefits. Supp. Admin. Dec., Ex. B

 3   (Clapsadle, Banach, Gorka, Fernandes, Blachowicz, LaRosa, Straka, Geary, and

 4   Svoboda/Yatsevitch). This limit to Settlement Benefits reflects a number of considerations,

 5   including the fact that Plaintiff’s claim for breach of implied warranty is subject to a four-

 6   year statute of limitations, tolled only by factual allegations of fraudulent concealment. Order

 7   Granting in Part and Denying in Part Defendant’s Motion to Dismiss, Dkt. 64, at pp. 7-8. In

 8   addition, the Settlement provides coverage that exceeds the one-year warranty Whirlpool
 9   provided with the Class Refrigerators. See Eisen, 2014 U.S. Dist. LEXIS at *22 (finding it
10   “significant” that the settlement provided “extended warranty coverage that exceeded the
11   warranties provided…”).
12                  2.      A Fair and Sizeable Settlement Should Not Be Set Aside Because It
13                          Does Not Fully Compensate Every Loss By Every Class Member.
14          There are five objectors who contend that the reimbursement benefits offered in the
15   Settlement are insufficient, including one who objects because there is no compensation to
16   Class Members who fixed the problem themselves. Supp. Admin. Dec., Ex. B (Frame,
17   Chasse, Nugent, Stevens, and Pisacano). “[A] class settlement is not capable of resolving
18   every possible consequential damages claim a Class Member might wish to pursue. It would

19   not be fair to the class as a whole to set aside an otherwise fair settlement because it does not

20   address unique and difficult to prove hardships suffered by only a few members of the class.”

21   Mendoza v. Hyundai Motor Co., 2017 U.S. Dist. LEXIS 9129, at *27 (N.D. Cal. 2017), citing

22   Hendricks v. StarKist Co., 2016 U.S. Dist. LEXIS 134872, at *6 (N.D. Cal. Sept. 29, 2016).

23          David Frame requests that the Settlement “provide $50 for the inconvenience, time

24   and effort to those who did the repair on their own.” Supp. Admin. Dec., Ex. B. Mr. Frame

25   goes on to note, “there would be no documentary proof since there were no out-of-pocket

26   expenses.” Id. A settlement that provides reimbursement to consumers who did suffer out-of-

27   pocket expenses should not be derailed or delayed for the outlier objector who did not incur

28
                                        12
        THE CLASS’ NOTICE OF MOTION AND MOTION FOR FINAL APPROVAL OF CLASS
                                ACTION SETTLEMENT
     Case 5:15-cv-05764-BLF Document 131 Filed 11/08/19 Page 20 of 29




 1   such expenses. In addition, Mr. Frame’s requested compensation is submitted without any

 2   rationale or basis that would justify the requested $50.

 3           Mark and Becky Chasse want the Settlement “to broader encompass the likely range

 4   of damages” resulting from the drain tube defect. Supp. Admin. Dec., Ex. B. The other

 5   damages the Chasses list are “minor flooding in [their] kitchen, intense fan noise […], caused

 6   [the] refrigerator/fan to seize up and stop working,” that they had to defrost the refrigerator,

 7   the cost of ice blocks to keep food cold in coolers, and food spoiled because of the inoperable

 8   refrigerator. Id. As much as Plaintiff and Class Counsel would have been delighted to
 9   achieve a settlement that compensated every Class Member for every consequential damage
10   even tangentially caused by the defective drain tubes, the “Settlement is the offspring of
11   compromise” that remains “fair, adequate, and free from collusion.” Hanlon, 150 F.3d at
12   1027. Moreover, the Settlement does not release claims for property damage caused to
13   anything other than the Class Refrigerators, so the Chasses are free to pursue any such claims
14   against Whirlpool. First Amended Settlement Agreement and Release (“Amended SAR”),
15   Dkt. 125-1, § IX.B.
16           Frank Nugent is similarly dissatisfied with the Settlement amount, requesting “due
17   consideration” that would “allow [him] to replace this appliance with a new one of another
18   model and manufacturer.” Supp. Admin. Dec., Ex. B. Rebecca Jill Stevens also requests “a

19   new appliance that works, free from any defects or be able to have the problem taken care of

20   at no cost,” contending that the $150 reimbursement is insufficient because a “service call” is

21   $100. Id. Ann Pisacano’s repair costs totaled $255.43, so she also objects to the sufficiency

22   of the Settlement benefits, wanting reimbursement for the total cost of her repair. Id.

23   However, “[i]t is well-settled law that a cash settlement amounting to only a fraction of the

24   potential recovery will not per se render the settlement inadequate or unfair.” Officers for

25   Justice v. Civil Service Com., 688 F.2d 615, 628 (9th Cir. 1982); see also Kacsuto v. Lenovo

26   (United States) Inc., 2014 U.S. Dist. LEXIS 174510, at *13 (C.D. Cal. 2014).

27   ///

28   ///
                                           13
           THE CLASS’ NOTICE OF MOTION AND MOTION FOR FINAL APPROVAL OF CLASS
                                   ACTION SETTLEMENT
     Case 5:15-cv-05764-BLF Document 131 Filed 11/08/19 Page 21 of 29




 1                  3.      Reimbursing Class Members Previously Compensated By Extended

 2                          Warranties Would Result in a Windfall for Them.

 3          Two objections are made to the Settlement’s lack of reimbursement benefits for the

 4   purchase of extended warranty coverage. Supp. Admin. Dec., Ex. B (Diaz and McCay). Such

 5   objections have been overruled where the settlement reimburses for out-of-pocket expenses

 6   incurred, where the extended coverage largely covered the repair, and where the class member

 7   was not required to purchase the extended coverage. Sadowska, 2013 U.S. Dist. LEXIS at *17-

 8   18. Here, no one claims to have been required to purchase extended warranty coverage, and
 9   each of these objectors has had repairs made for freezing events that were covered under their
10   warranty coverage. See Supp. Admin. Dec., Ex. B. In addition, neither objector claims to have
11   suffered any out-of-pocket expenses other than the cost of extended warranty coverage, and “it
12   is not unfair to […] limit recovery to actual net out-of-pocket costs.” Eisen, 2014 U.S. Dist.
13   LEXIS at *18-19, 25.
14          Moreover, extended warranty coverage would not be limited to coverage for the
15   defective drain tube problem alleged in this Lawsuit, so reimbursing Class Members for the cost
16   of purchasing extended warranties would provide coverage for repairs necessitated by other
17   problems in the Class Refrigerators that were not litigated and are not addressed in the
18   Settlement. Because these extended warranties are much broader than the extended warranty

19   negotiated under the Settlement, there is other, significant value in the purchased warranties.

20   See Mendoza, 2017 U.S. Dist. LEXIS at *26 (overruling objections claiming the settlement

21   should reimburse the cost of previously purchased extended warranties). Indeed, Nancy McCay

22   acknowledges that she purchased an extended warranty “mostly due to the freeze-up problem as

23   well [as] the other problems mentioned…” Supp. Admin. Dec., Ex. B.

24                  4.      The Remaining Objections Should Be Overruled.

25          Mr. Thomas Kelley objected on the basis of “timely notice” because he did not receive

26   the Notice by September 5, 2019. Supp. Admin. Dec., Ex. B. Just like the rest of the Class,

27   however, Mr. Kelley has until January 22, 2020 to make a claim for a Past Freezing Event, and

28   he received adequate notice of the Settlement. See Preliminary Approval Order § III.B. Because
                                        14
        THE CLASS’ NOTICE OF MOTION AND MOTION FOR FINAL APPROVAL OF CLASS
                                ACTION SETTLEMENT
     Case 5:15-cv-05764-BLF Document 131 Filed 11/08/19 Page 22 of 29




 1   Mr. Kelley’s objection is the only one of its kind, it is not typical of the Class. Further, the

 2   objection seems to be a misunderstanding resolved by the terms of the Settlement. See

 3   Mendoza, 2017 U.S. Dist. LEXIS at *28-29. Finally, Mr. Kelley does not make any argument

 4   that the Settlement itself is inadequate, so his objection should be overruled.

 5          Lastly, Catherine Sheveland objects to the Settlement, making nine criticisms of the

 6   Settlement and Whirlpool, each of which lacks merit and does not seriously challenge the

 7   fairness and adequacy of the Settlement. Supp. Admin. Dec., Ex. B. The majority of Ms.

 8   Sheveland’s objections have to do with the sufficiency of the settlement: reimbursement
 9   decreases with the age of the refrigerator; no consideration for people who fixed the problem
10   themselves; and no consideration for putting up with the problem and the “havoc” it caused. Id.
11   As discussed in Sections IV.B.1-2, supra, the five-year limitation is reasonable, especially in
12   light of statute of limitation considerations, just as it is reasonable to provide compensation only
13   to those who incurred out-of-pocket expenses related to the defect.
14          In addition, Ms. Shreveland objects that the “settlement assumes households would have
15   saved paper documents of purchase and repair costs.” Id. Ms. Shreveland is incorrect. First, the
16   Settlement provides that a Class Member who is unable to provide documentary proof of
17   purchase submits a declaration that the claimant cannot locate sufficient documentary proof,
18   “the Settlement Administrator will then search Whirlpool’s product registration database to

19   attempt to determine the date of purchase.” Amended SAR, Dkt. 125-1, § IV.B.1.e. Second, if

20   no documentary proof of a Freezing Event is available, a Class Member can provide a

21   declaration, under oath, “that the claimant experienced a Freezing Event.” Id. at § IV.B.1.b.

22   Third, if no documentary proof of a Qualifying Repair is available, “the Settlement

23   Administrator will analyze Whirlpool’s warranty claims database to attempt to determine

24   whether the claimant received a Qualifying Repair.” Id. at § IV.B.1.c. Finally, there are a

25   number of acceptable documentary proofs of purchase and repairs, including entries from credit

26   card statements, which often remain available through electronic sources online. See id. at §

27   IV.1. Because Ms. Sheveland’s objection is simply inaccurate, it should be overruled.

28          Just about all of Ms. Sheveland’s other criticisms do not contend that the Settlement,
                                         15
         THE CLASS’ NOTICE OF MOTION AND MOTION FOR FINAL APPROVAL OF CLASS
                                 ACTION SETTLEMENT
     Case 5:15-cv-05764-BLF Document 131 Filed 11/08/19 Page 23 of 29




 1   itself, is inadequate or unfair. Ms. Sheveland complains that Whirlpool did not send a recall

 2   notice, that the “majority of purchasers would not have contacted Whirlpool” because of

 3   diagnostic and repair costs, and that “Whirlpool appears to have purposely waited until it was

 4   too late for households to resolve the problem.” Supp. Admin. Dec., Ex. B. These objections

 5   should be overruled because they are speculative of Class Member conduct and Whirlpool’s

 6   business practices and are not as to the fairness or adequacy of the Settlement.

 7           C.       Nobody Opposed or Objected to the Requested Attorney Fees, Costs

 8                    Reimbursement, or Incentive Award
 9           The Postcard Notice, Publication Notice, and Long-Form Notice each informed Class

10   Members that Class Counsel is asking the Court to award up to $1,850,000 for attorney fees and

11   reimbursement of the litigation expenses and costs incurred or advanced by Class Counsel.

12   Amended SAR, Exs. 3, 6, 7. None of the very few objections were as to the attorney fee award

13   and costs reimbursement sought by Class Counsel. See LippSmith Dec. ¶¶ 7, 9. Nor has anyone

14   objected to the $5,000 Service Award proposed for Julie Corzine as the Class Representative, of

15   which the Class was also notified in the Publication and Long-Form Notices. Id.; Amended

16   SAR, Exs. 3, 6. The lack of any objection to these proposed awards raises a strong presumption

17   that the Class is in favor of these awards and that they should be approved as fair, reasonable,

18   and justified.

19   V.      GRANTING FINAL APPROVAL IS APPROPRIATE

20           A.       Legal Standards

21           “A court must engage in a two-step process to approve a proposed class action

22   settlement. First, the court must determine whether the proposed settlement deserves

23   preliminary approval.” Sadowska, 2013 U.S. Dist. LEXIS at *7. Here, the Court has completed

24   this first step and granted preliminary approval of the Settlement. Preliminary Approval Order,

25   Dkt. 126. “Second, after notice is given to class members, a court must determine whether final

26   approval is warranted.” Sadowska, 2013 U.S. Dist. LEXIS at *8. Notice to the Class has also

27   been completed, so the Court can move on to making its determinations for final approval.

28           In making this determination, the court may consider any of all of the following
                                          16
          THE CLASS’ NOTICE OF MOTION AND MOTION FOR FINAL APPROVAL OF CLASS
                                  ACTION SETTLEMENT
     Case 5:15-cv-05764-BLF Document 131 Filed 11/08/19 Page 24 of 29




             factors (the “Churchill factors”): (1) the strength of plaintiffs’ case; (2) the risk,
 1           expense, complexity, and likely duration of further litigation; (3) the risk of
 2           maintaining class action status throughout the trial; (4) the amount offered in
             settlement; (5) the extent of discovery completed, and the stage of the proceedings;
 3           (6) the experience and views of counsel; (7) the presence of a governmental
             participant; and (8) the reaction of the class members to the proposed settlement.
 4

 5   Id.

 6           B.      The Court Should Grant Final Approval of the Settlement

 7                   1.      The Strength of Plaintiff’s Case and Risk, Expense, Complexity, and

 8                           Likely Duration of Further Litigation

 9           Plaintiff and Class Counsel are confident that they would ultimately succeed at trial,

10   especially in light of information obtained through discovery that included product redesign

11   documents, product testing documents, and investigation worksheets, but doing so would not be

12   without significant challenges. Early Court rulings dismissing a significant number of Plaintiff’s

13   claims showed that favorable results were far from guaranteed. Plaintiff also faced the task of

14   proving fraudulent concealment before the substance and merits of her claims could be

15   considered. In addition, Plaintiff’s case would have likely faced expert disputes as to the claimed

16   defect. Finally, Plaintiff had yet to file a motion for class certification, so there was a risk that the

17   class would not be certified. See Chambers v. Whirlpool Corp., 214 F. Supp. 3d 877, 888 (C.D.

18   Cal. 2016); Gardner v. GC Servs., LP, 2012 U.S. Dist. LEXIS 47034, *4 (S.D. Cal. 2012).

19   Weighing the significant burden and risks of the case moving forward, including class

20   certification, summary judgment and trial, against the significant benefits offered through the

21   Settlement supports final approval of the Settlement.

22                   2.      The Risk of Maintaining Class Action Status Through Trial

23           As noted above, Plaintiff had yet to file a motion for class certification, so there was a

24   risk that the class would not ever have been certified. Chambers, 214 F. Supp. 3d at 888

25   (“Because plaintiffs had not yet filed a motion for class certification, there was a risk that the

26   class would not be certified.”). Just as in Chambers, this risk is magnified “because nationwide

27   class certification under California law or the laws of multiple states is rare.” Id., citing, e.g.,

28   Mazza v. Am. Honda Motor Co., 666 F.3d 581, 585 (9th Cir. 2012). Such risks weigh in favor of
                                           17
           THE CLASS’ NOTICE OF MOTION AND MOTION FOR FINAL APPROVAL OF CLASS
                                   ACTION SETTLEMENT
     Case 5:15-cv-05764-BLF Document 131 Filed 11/08/19 Page 25 of 29




 1   approving the Settlement. See id.

 2                  3.      The Amount Offered in Settlement

 3          The value of the Settlement benefits to the Class is sizeable, ranging from at least

 4   $12,949,789 to $ 17,826,684. Supplemental Declaration of Jason Bass (“Supp. Bass Dec.”) ¶ 6.

 5   The Class’ expert economist provides this range of value that the Settlement confers to Class

 6   Members, conservatively based on the rate of warranty claims made directly to Whirlpool prior

 7   to this Lawsuit and the claims made to date since the Notice Date of September 5, 2019. Supp.

 8   Bass Dec. ¶¶ 4-12. The floor market value of the Settlement benefits is $12,949,789,
 9   representing the fair market value of the retroactive and extended warranty offered and realized
10   by Class Members immediately upon final approval of the Settlement. Id. ¶¶ 11-12. The higher
11   valuation of the Settlement benefits is $17,826,684 and is based on measuring the likely cost to
12   Whirlpool for paying claims. Id. ¶¶ 4-6.
13          These Settlement benefit calculations do not account for the value of recovering attorney
14   fees, costs, and the incentive award, or for the hundreds of thousands of dollars Whirlpool is
15   spending to provide Notice to the Class, all of which are valuable benefits to the Class. Class
16   Counsel is informed that since September 4, 2019, the Administrator’s implementation of the
17   Notice Plan has cost $862,094.54. LippSmith Dec. ¶ 3. The Administrator has also informed
18   Class Counsel that it estimates its future work on the Settlement to cost from $150,000 to

19   $200,000 more. Id. The Settlement provides that Whirlpool is to pay all of these up to

20   $1,062,094.54 in fees for the Administrator at no cost to the Class Members. Id. Thus, without

21   any cap to ever limit the Settlement benefits over time, the minimum Settlement value ranges

22   from $15,866,883.54 (present fair market value of extended warranty benefit +

23   notice/administration costs + attorney fees and costs reimbursement + incentive award) to

24   $20,743,778.54 (estimated cost of claims over time + notice/administration costs + attorney fees

25   and costs reimbursement + incentive award). Id. The value conferred by this Settlement is

26   substantial.

27                  4.      The Extent of Discovery Completed and the Stage of the Proceedings

28          “A settlement following sufficient discovery and genuine arms-length negotiation is
                                        18
        THE CLASS’ NOTICE OF MOTION AND MOTION FOR FINAL APPROVAL OF CLASS
                                ACTION SETTLEMENT
     Case 5:15-cv-05764-BLF Document 131 Filed 11/08/19 Page 26 of 29




 1   presumed fair.” Nat’l Rural Telecomms. Coop. v. DIRECTV, Inc., 221 F.R.D. 523, 528 (C.D.

 2   Cal. 2004). As the Court has previously found, “the Parties have reached the Settlement after

 3   extensive motion practice, exchange of initial disclosures, the collection and analysis of

 4   hundreds of thousands of pages of documents by Defendant, interviews of clients and client

 5   employees, consultation with experts, and engaging in extensive arms-length negotiations over

 6   the course of six months…” Preliminary Approval Order, Dkt. 126, § II.C.

 7          At this stage of the proceedings, Class Counsel had sufficient information to determine

 8   the strength of Plaintiff’s case and make informed decisions regarding a fair and adequate
 9   settlement. LippSmith Dec. ¶ 8; 7/8/19 LippSmith Dec., Dkt. 113-1, ¶¶ 12, 17. This factor,
10   therefore, supports final approval of the Settlement.
11                  5.      The Experience and Views of Counsel
12          “Great weight is accorded to the recommendation of counsel, who are most closely
13   acquainted with the facts of the underlying litigation. This is because parties represented by
14   competent counsel are better positioned than courts to produce a settlement that fairly reflects
15   each party’s expected outcome in the litigation.” Nat’l Rural Telecomms. Coop., 221 F.R.D. at
16   528 (internal quotation marks and citation omitted). “Class Counsel is experienced in
17   prosecuting complex class-action litigation” and have been deemed competent to represent the
18   Class. Preliminary Approval Order, §§ I.A.5, I.C.

19          In the initial phases of settlement negotiations, Class Counsel certainly attempted to

20   secure 100% relief for owners of 100% of the freezers impacted by this Settlement. LippSmith

21   Dec. ¶ 8. However, it became clear in the negotiation process that Whirlpool—like pretty much

22   any party in litigation—was unwilling to resolve this matter by settling for 100% relief for

23   100% of those potentially impacted. Id. Class Counsel worked diligently in the settlement to

24   secure what is believed to be the maximum benefits from Whirlpool for the Class given that

25   settlement almost always entails some compromise, the then-current claims at issue and

26   challenges faced going forward, procedural posture of the case, and substantial information

27   obtained and evaluated to date. Id. Based on Class Counsel’s extensive efforts, experience,

28   qualifications, and knowledge, and understanding of all of the issues presented over the many
                                        19
        THE CLASS’ NOTICE OF MOTION AND MOTION FOR FINAL APPROVAL OF CLASS
                                ACTION SETTLEMENT
     Case 5:15-cv-05764-BLF Document 131 Filed 11/08/19 Page 27 of 29




 1   years we pursued this case, Class Counsel believe that the Settlement—including its provision

 2   of substantial benefits for years to come, the robust Notice Plan and administration, attorney

 3   fees, costs reimbursement, and a modest incentive award—is indisputably fair, reasonable,

 4   adequate, and far exceeds the standards for granting final approval of its terms. Id. This factor

 5   provides further support for final approval of the Settlement.

 6                  6.      The Presence of a Governmental Participant

 7          The Lawsuit does not concern any government agency, but the Administrator notified

 8   the Attorney General of the United States and Attorneys General of each State about the
 9   Settlement, pursuant to the Class Action Fairness Act (“CAFA”), 28 U.S.C. § 1715, on July 18,
10   2019, and a supplemental CAFA Notice was mailed on August 30, 2019 after the parties
11   amended the Settlement to cover an additional 472,502 refrigerator freezer models and after the
12   Court granted preliminary approval of the Settlement. Admin. Dec., Dkt. 130-1, ¶¶ 4-5. “An
13   order giving final approval of a proposed settlement may not be issued earlier than 90 days after
14   the later of the dates on which the appropriate Federal official and the appropriate State official
15   are served with the notice required under subsection (b).” The Administrator’s service of its July
16   18, 2019 CAFA notice on the appropriate Federal and State officials was accomplished 126
17   days prior to the Fairness Hearing and was, therefore, timely. Iorio v. Allianz Life Ins. Co. of N.
18   Am., Inc., 2011 U.S. Dist. LEXIS 21824, at *21-22 (S.D. Cal. 2011) (granting final approval

19   based on dates of two earlier CAFA notices as opposed to the final supplemental CAFA notice).

20   To date, the attorneys general have not raised concerns about the Settlement or submitted any

21   objections.

22                  7.      The Reaction of the Class to the Settlement

23          As is more fully discussed in Section V, supra, the Class’ response to the Settlement has

24   been overwhelmingly positive. “It is established that the absence of a large number of

25   objections to a proposed class action settlement raises a strong presumption that the terms of a

26   proposed class settlement action are favorable to the class members.” In re Omnivision Techs.,

27   559 F. Supp. 2d at 1043 (internal quotation marks omitted). In addition, “the fact that a potential

28   Settlement Class Member chooses to opt out does not necessarily indicate that he or she finds
                                        20
        THE CLASS’ NOTICE OF MOTION AND MOTION FOR FINAL APPROVAL OF CLASS
                                ACTION SETTLEMENT
     Case 5:15-cv-05764-BLF Document 131 Filed 11/08/19 Page 28 of 29




 1   the Settlement objectionable.” Garner v. State Farm Mut. Auto. Ins. Co., 2010 U.S. Dist. LEXIS

 2   49477, at *40 (N.D. Cal. April 22, 2010).

 3           Direct Notice of the Settlement was sent to 1,088,163 Class Members, but only 18 Class

 4   Members objected, and 199 submitted timely opt-out requests. 9/9/19 Admin. Dec. ¶ 6; Supp.

 5   Admin. Dec. ¶¶ 8, 9. These opt-outs account for less than 0.016% of the Class, and objectors

 6   account for less than 0.0014% of the Class Members who were sent direct notice of the

 7   Settlement. In contrast, the Settlement Administrator has received more than 18,000 claim

 8   forms, and qualifying Class Members may submit requests for and receive benefits through
 9   2026. The significant number of Class Members who want to participate in the Settlement, the
10   very small number of opt-outs, and the miniscule number of objections demonstrate how well
11   the Settlement has been received by the Class. This factor favors final approval of the
12   Settlement.
13   VI.     CONCLUSION

14                  Based on the foregoing and any additional arguments offered at the Final

15   Fairness Hearing, the Class respectfully requests that the Court grant final approval of the

16   Settlement. The Class also respectfully requests that the Court award it the maximum amount of

17   attorney fees, costs reimbursement, and Service Award provided in the Settlement, now updated

18   to be (1) $1,823,394.75 in attorney fees to Class Counsel; (2) $26,605.25 in costs

19   reimbursements to Class Counsel; and (3) $5,000 to the Class Representative. To accomplish

20   this, the Class respectfully requests that the Court enter the [Proposed] Order Granting Final

21   Approval and [Proposed] Final Judgment filed herewith.

22

23   Dated: November 8, 2019               KASDAN LIPPSMITH WEBER TURNER LLP

24                                         By:      /s/ Graham B. LippSmith
                                                   Kenneth S. Kasdan
25
                                                   Graham B. LippSmith
26                                                 Celene Chan Andrews
                                                   Jaclyn L. Anderson
27                                                 Frank A. Perez
28                                                 Attorneys for Plaintiff and the Class
                                           21
           THE CLASS’ NOTICE OF MOTION AND MOTION FOR FINAL APPROVAL OF CLASS
                                   ACTION SETTLEMENT
     Case 5:15-cv-05764-BLF Document 131 Filed 11/08/19 Page 29 of 29




 1                                    CERTIFICATE OF SERVICE

 2

 3          I hereby certify that on November 8, 2019, I electronically filed THE CLASS’ NOTICE

 4   OF MOTION AND MOTION FOR FINAL APPROVAL OF CLASS ACTION

 5   SETTLEMENT with the Clerk of the Court, using the CM/ECF system, which will send

 6   notification of such filing to the counsel of record in this matter who are registered on the

 7   CM/ECF system to receive service.

 8
                                                      /s/ Graham B. LippSmith
 9                                                    Graham B. LippSmith
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                        22
        THE CLASS’ NOTICE OF MOTION AND MOTION FOR FINAL APPROVAL OF CLASS
                                ACTION SETTLEMENT
